November 19, 2018
Rt. Honorable Judge Saris,

!am respectfully writing to ask for your consideration to restructure my present sentence. Over
the last three years | have learned the nexus of the conduct that lead to my incarceration. At
NCCI Gardner | took classes in "Criminal Thinking", "Violence Reduction", and "Cognitive Skills."
| learned that growing up | had little empathy for people. | traced this behavior to age 14 when |
suffered both physical and emotional abuse at school and at home. | carried emotional scars
throughout my life. When | went through a contentious divorce | felt betrayed by my wife, one
of the few people that | tried to trust. | became angry. | engaged in irrational behavior. |
exercised poor judgment. My conduct imposed pain on my wife and son. To empathize with my
victims | place myself in their position. | try to feel the hurt that they felt. It is a painful, chilling,
cathartic experience. | am sorry for my actions.

| have implemented changes in my personality to prevent future occurrences of maladaptive
behavior. | have a support network of family members and friends with whom | consult when |
feel frustrated. | try to take into consideration the consequences of my behavior; the long-term
effects of any present actions. | have focused on trying to understand the point of view of my
contemporaries. | have tried to increase my level of empathy. | have practiced emotion
management. | have focused on Hope, Empathy, Positive Feelings, Optimism, and Gratitude. |
have learned that the antidote for hostility is to develop a more trusting heart. Violence is
incompetent behavior. A testament to the change in my personality is the vote of approval for
parole that | received from the Massachusetts Parole Board.

| have been at Butner Low Correction for five months. During this time | taught an eight week
course in "Advanced Entrepreneurship." | received an "excellent" teacher evaluation from my
students. | listened to their questions. | engaged them to participate in sessions. In addition,

| have taken classes in "Accounting" and "German language." In November | will teach a course
"Stocks and Options." | continue to work on emotional self-awareness. | read the book
"Emotional Intelligence" by Daniel Goleman.

Going forward, one of my goals is to produce an "Emotion IQ Test (EIT)" for elementary school
children. The test would help to identify those children with social issues and help to reduce
future crimes. Counselors could help those kids develop social skills to build their self esteem.

People who feel that they have self worth will feel connected to the population. They are likely
to become adults who fit into society. As a result, the EIT could prevent sociopaths and hence
reduce future crime.

| intend to move to Charleston, South Carolina. | will be more than 1000 miles away from my
victims. | have chronic lymphocytic leukemia. While | have decent health | would like the
opportunity to fulfill my project, the Emotion IQ Test. For the EIT to be successful | need the
resources to test and to produce the exam. | would get feedback from child psychologists, focus
groups, and counselors. All sources of information that | do not have available at Butner.

| would be grateful if you would restructure my sentence to exchange time to serve in prison for
years of supervised release. | have roughly 6 years of time to serve at Butner Low Security
